DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, 10-13, 15 of U.S. Patent No. 10882677 in view of Sesar (EP 0330833) because:

Claims of Application 17103135
Claims of 10882677
Notes:
1
1, 7
Sesar teaches tap 39 projecting through the front panel 32 (see 112 below)
2
2

3
3

4
4

5
5

6
6

7
8

8
10


11

10
12

11
13

12
9

13
15
Sesar teaches tap 39 projecting through the front panel 32
14
13




Claim Objections
Claim 1 are objected to because of the following informalities:  
Claim 1 has punctuation errors specifically on the last two lines of the claim; “said second discontinuity a resting plane.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein tap dispenser said projects beyond said front panel exterior facing surface” and claim 10 recites “wherein said tap dispenser has an installed position that projects beyond said bottom panel” these claims appear to contradict each other as it unknown how the tap may project beyond both surfaces. For the purpose of examination claim 1 will be treated as “wherein tap dispenser said projects through said front panel exterior facing surface.”
Claims 1-9 and 11-13 depend from claim 1 and therefore inherit the deficiencies thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP S4813424 (inventor name is unknown and will be referred to as 424) in view of Sesar (EP 0330833).
	Claim 1, 424 discloses a tap dispenser (22) engaged with said bag in box container (1), wherein said tap dispenser has a tap dispenser outlet through which flow can occur; 
a first leg flap (15) positioned elevationally below said bottom panel, said first leg flap extending from a first proximal end associated with said bag in box container to a first distal end and having a first hinge line (FIG 5-6, element 14) positioned between said first proximal end and said first distal end; 
a second leg flap (16) positioned elevationally below said bottom panel, said second leg flap extending from a second proximal end associated with said bag in box container to a second distal end and having a second hinge line (FIG 5-6, element 14)  positioned between said second proximal end and said second distal end; 
a first discontinuity (FIG 2-4, elements 12, 18) in said bottom panel positioned between said first hinge line and said first distal end and operably engageable with said first distal end when said first leg flap is folded about said first hinge line; 
a second discontinuity (FIG 2-4, elements 13, 19) in said bottom panel positioned between said second hinge line and said second distal end and operably engageable with said second distal end when said second leg flap is folded about said second hinge line; 

a resting plane (FIG 5, not shown but below element 1) defined by said hinge lines
wherein said bag in box container comprises a front panel which is a dispensing side of said bag in box container, a rear panel opposite said front panel, opposing side panels between said front panel to said rear panel, and a top panel opposite said bottom panel (FIG 6, front: element 1, rear is opposite front, bottom is element 2-3, top is opposite bottom and opposing sides are orthogonal to top, bottom and rear), wherein said tap dispenser projects beyond said front panel exterior facing surface.
But is silent on a bottom panel elevationally below said tap dispenser when said tap dispenser is in an operable position; a dosing cup engaged with said bag in box container, said dosing cup extending from a closed end to an open end and having a maximum height between said closed end and said open end, said maximum height measured orthogonal to said closed end; a resting plane is separated from said tap dispenser outlet by a distance greater than said maximum height, wherein said tap dispenser projects beyond said front panel exterior facing surface.
Sesar teaches a bottom panel (FIG 2, element 28) elevationally below said tap dispenser when said tap dispenser (FIG 1, element 39, 50) is in an operable position; a dosing cup (FIG 2, element 44) engaged with said bag in box container (37), said dosing cup (44) extending from a closed end to an open end and having a maximum height between said closed end and said open end, said maximum height measured orthogonal to said closed end; a resting plane (FIG 2, surface upon which cup and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of 424 with tap dispenser, dosing cup, position and height as taught by Sesar in order to provide a measuring container and the space to fill it for easier emptying and conveying of the contents of a liquid container in a carton.

Claim 2, 424 discloses wherein said first discontinuity and said second discontinuity are a structure selected from the group consisting of a slot, a slit, and combinations thereof (12, 13, 18, 19).

Claim 3, 424 discloses wherein said bottom panel, said first leg flap, and said second leg flap are integral with one another (FIG 3).

Claim 4, 424 discloses wherein said first hinge line and said second hinge line is a crease line or a perforated line (FIG 3-4, element 14).

Claim 5, 424 and Sesar discloses the claimed invention except for distance between the tap dispenser outlet the resting plane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the distance the tap dispenser is above the resting plane to between 110% and 200% the 

Claim 6, 424 discloses wherein said bag in box container contains liquid laundry detergent or liquid fabric softener (while 424 does not specifically discloses fabric softener or detergent it does have the same structure as the applicant claimed invention and therefore can inherently dispense any fluid stored within).

Claim 7, 424 discloses the claimed invention except for said first leg flap extends from said front panel and said second leg flap extends from said rear panel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the leg panels 90 degrees so that the first leg flap extends from the front panel and second leg flap extends from the rear panel, as the orientation of the leg panels have no impact on the function of the device but would prevent cups from sliding under the device when being refilled, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04

Claim 8, 424 discloses wherein said bottom panel (2-3) extends from one of said side panels.



Claim 10, 424 substantially discloses the apparatus as claimed above but is silent on the steps of: wherein said tap dispenser has an installed position that projects beyond said bottom panel.
Sesar teaches wherein said tap dispenser (FIG 1 and 2, element 50, 39, 28, 34) has an installed position that projects beyond said bottom panel.
424 and Sesar discloses the claimed invention except for in said installed position said tap dispenser outlet is more than 110% of said maximum height above said resting plane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the distance of the tap dispenser is above the resting plane to above 110% of the maximum height in order to provide easier access to a user to the tap dispenser to fill or refill a container, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04


In regard to method claims 11-12 and 14, the 424 does not explicitly disclose the method.  However, the combination does teach or disclose all of the structural limitations of the claimed invention and is therefore capable of inherently performing the method set forth in these claims.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  See MPEP § 2112.02.

Claim 13, 424 discloses a tap dispenser (22) engaged with said bag in box container (1), wherein said tap dispenser has a tap dispenser outlet through which flow can occur; 
a first leg flap (15) positioned elevationally below said bottom panel, said first leg flap extending from a first proximal end associated with said bag in box container to a first distal end and having a first hinge line (FIG 5-6, element 14) positioned between said first proximal end and said first distal end; 
a second leg flap (16) positioned elevationally below said bottom panel, said second leg flap extending from a second proximal end associated with said bag in box 
a first discontinuity (FIG 2-4, elements 12, 18) in said bottom panel positioned between said first hinge line and said first distal end and operably engageable with said first distal end when said first leg flap is folded about said first hinge line; 
a second discontinuity (FIG 2-4, elements 13, 19) in said bottom panel positioned between said second hinge line and said second distal end and operably engageable with said second distal end when said second leg flap is folded about said second hinge line; 
wherein when said first distal end is engaged with said first discontinuity and said second distal end is engaged with said second discontinuity (FIG 4);
a resting plane (FIG 5, not shown but below element 1) defined by said hinge lines;
wherein said bag in box container comprises a front panel which is a dispensing side of said bag in box container, a rear panel opposite said front panel, opposing side panels connecting said front panel to said rear panel, and a top panel opposite said bottom panel (FIG 6, front: element 1, rear is opposite front, bottom is element 2-3, top is opposite bottom and opposing sides are orthogonal to top, bottom and rear);
wherein said bottom panel, said first leg flap, and said second leg flap are corrugate cardboard (In provided translation: Page 1, line 29 under DETAILED DESCRIPTION OF THE INVENTION) and said corrugate cardboard comprises flutes (flutes are inherent to corrugated cardboard) between two layers of paperboard and 
But is silent on a bottom panel elevationally below said tap dispenser when said tap dispenser is in an operable position; a dosing cup engaged with said bag in box container, said dosing cup extending from a closed end to an open end and having a maximum height between said closed end and said open end, said maximum height measured orthogonal to said closed end; a resting plane is separated from said tap dispenser outlet by a distance greater than said maximum height; wherein said first leg flap extends from said front panel and said second leg flap extends from said rear panel; wherein said tap dispenser has an installed position that projects beyond said bottom panel and in said install position that projects through said front panel beyond said bottom panel, tap dispenser outlet is more than 110% of said maximum height above said resting plane.
Sesar teaches a bottom panel (FIG 2, element 28) elevationally below said tap dispenser when said tap dispenser (FIG 1, element 39, 50) is in an operable position; a dosing cup (FIG 2, element 44) engaged with said bag in box container (37), said dosing cup (44) extending from a closed end to an open end and having a maximum height between said closed end and said open end, said maximum height measured orthogonal to said closed end; a resting plane (FIG 2) is separated from said tap dispenser outlet (39) by a distance greater than said maximum height; wherein said tap dispenser (FIG 1 and 2, element 50, 39, 28, 34) has an installed position that projects through said front panel (FIG 2, element 32) beyond beyond said bottom panel..

424 discloses the claimed invention except for said first leg flap extends from said front panel and said second leg flap extends from said rear panel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the leg panels 90 degrees so that the first leg flap extends from the front panel and second leg flap extends from the rear panel, as the orientation of the leg panels have no impact on the function of the device but would prevent cups from sliding under the device when being refilled, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04.
424 and Sesar discloses the claimed invention except for in said installed position said tap dispenser outlet is more than 110% of said maximum height above said resting plane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the distance of the tap dispenser is above the resting plane to above 110% of the maximum height in order to provide easier access to a user to the tap dispenser to fill or refill a container, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571) 272-4988.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754